Beck, P. J., and Gilbert, J.,
dissenting from the ruling made in answer to the third question. In Grace v. McKinney, 112 Ga. 425 (37 S. E. 737), first headnote, it was held: “Where a request to charge contains several propositions one or more of which are incorrect, the judge may refuse the entire request.” This case is not reported in the published volume in full. The record of file in the clerk’s office shows, however, that one ground of the motion for a new trial was as follows: “Because the court erred in ref us*490ing to give the following written request which was handed to the court before the charge begun, to wit:” Then follows a number of paragraphs lettered A, B, C, D, E, and E. In Thompson v. O’Connor, 115 Ga. 120 (41 S. E. 242), fifth headnote, it was held: “It is not error for the court to refuse to give in charge to the jury any portion of a written request which contains several propositions one or more of which are incorrect.” In the opinion the court said: “By one written request, counsel for the plaintiffs in error sought to have the court give in charge to the jury five different propositions of law. Some of these propositions were possibly meritorious; others of them certainly were not. By one assignment of error, exception is taken to the refusal of the court to charge all five propositions. Under the ruling of this court in the case of Grace v. McKinney, supra, the judge was authorized to refuse to comply with the request as made, and the judgment will not on that account be disturbed.” Neither of these decisions was concurred in by all six Justices, one Justice being absent in the former case and two in the latter. In the Thompson case one ground of the motion for new trial was as follows: “Because the court refused to give the following written request to charge, presented to the court before the argument in said case began:” Then followed separate paragraphs lettered (a), (b), (c), (d), and (e). The question in this case states that the writing submitted to the Judge requested “the court to charge as follows,” and following this in consecutive order sets forth in ordinary separate paragraphs, numbered consecutively 1, 2, 3, etc., respectively, but otherwise unseparated in spacing or by repeating in each paragraph a request to charge the matter therein. We see no material difference between the request in this case and the requests in the two above-cited cases. It is true that the exceptions in this case assign error separately on the different paragraphs, whereas in the former case one exception assigned error on the refusal of the entire request. This difference will be dealt with hereafter. The Century Dictionary defines the phrase “en bloc” to mean “In the lump; in- one lot.” The Webster definition is “In a lump; as a whole.” We think the request in this case was en bloc, that is, the request was made as a whole, and accordingly we would answer that the judge could properly refuse to charge any of the paragraphs, the question stating that some of *491the paragraphs “contained erroneous statements of law, or are not pertinent and applicable to the facts.” ■ Such a writing would be a request submitted en bloc. The judge would not be required to separate correct .and appropriate paragraphs from incorrect and inappropriate paragraphs. We do not think the rule stated would require, as suggested by counsel, the extreme formality of placing each request upon a separate piece of paper. The only necessity is that the requests be so framed as to clearly indicate that they are separate and disconnected.
A request for instructions to the jury such as discussed above is, at the time when submitted to the judge, either “en bloc” or not. The character in this respect is to be determined by the paper itself as submitted to the court. Obviously the character of the request can not be changed or altered in any way by anything that is done thereafter. It follows that the method adopted by counsel assigning error thereon can in no way affect the question of whether the request is one made en bloc or not en bloc. If, at the time when submitted, a reasonable and proper construction determines that the request is en bloc, and the judge, so properly construing the request, refuses the same, manifestly it would be contrary to all reason to rule that by making separate assignments of error on each paragraph thereof its character would be changed from a request en bloc to one not en bloc. Moreover it would permit an unethical practitioner to lay an easy trap for the trial judge. If the request is made as a whole, error should be assigned thereon as a whole. If the different principles are intended to be stated as separate charges and in separate paragraphs, it follows that there is the corresponding advantage of being able to assign error separately. Under no circumstances is it- possible for the method of assigning error to affect the character of the request submitted.